Citation Nr: 0028931	
Decision Date: 11/01/00    Archive Date: 11/09/00	

DOCKET NO.  90-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatoid 
arthritis of multiple joints, currently evaluated as 60 
percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the cervical spine, with radiculopathy, currently evaluated 
as 60 percent disabling.

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to May 1956 
and from October 1956 to November 1964 and from March 1979 to 
January 1988.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from a rating decision in May 1990 by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  At the outset, there were additional 
issues in appellate status, which have since been resolved by 
Board and RO decisions.  This case has been the subject of 
several appeals by the veteran to the United States Court of 
Appeals for Veterans Claims (Court), which vacated some 
denials of the veteran's claims by the Board and remanded the 
case to the Board for further proceedings, most recently in 
March 1999.

In August 1999, the Board remanded this case to the RO.  
While the case was in remand status, the RO, in a rating 
decision of April 2000, denied entitlement to service 
connection for osteoarthritis of multiple joints and a 
gastrointestinal disorder as secondary to service-connected 
rheumatoid arthritis.  The veteran has not initiated an 
appeal of those determinations by filing a timely notice of 
disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 
(1999).  Consequently, those issues are not before the Board 
at this time.

The Board also notes that, while this case was in remand 
status, the rating decision of April 2000 granted an 
increased evaluation of 60 percent for arthritis of the 
cervical spine, with radiculopathy, and assigned a combined 
disability evaluation of 100 percent, effective February 1, 
1988.




FINDINGS OF FACT

1.  Rheumatoid arthritis of multiple joints is in remission 
and is not manifested by constitutional manifestations 
associated with active joint involvement productive of total 
incapacitation.

2.  Under schedular criteria, arthritis of the cervical 
spine, with radiculopathy, is not more than 60 percent 
disabling.

3.  The disability picture presented by rheumatoid arthritis 
of the multiple joints and arthritis of the cervical spine, 
with radiculopathy, is not so exceptional or unusual as to 
render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for an 
evaluation in excess of 60 percent for rheumatoid arthritis 
of multiple joints are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Code 5002 (1999).

2.  The schedular and extraschedular criteria for an 
evaluation in excess of 60 percent for arthritis of the 
cervical spine, with radiculopathy, are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Codes 5003, 5290, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's increased 
rating claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran alleges that a 
service-connected disability has increased in severity, a 
claim for an increased 

disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

I.  Rheumatoid Arthritis of Multiple Joints

38 C.F.R. § 4.71a, Diagnostic Code 5002 provides that a 
60 percent evaluation is warranted for rheumatoid arthritis 
as an active process when it results in weight loss and 
anemia productive of a severe impairment of health or in 
severely incapacitating exacerbations occurring four or more 
times a year or a lesser number of exacerbations if they 
occur over prolonged periods; a 100 percent evaluation 
requires constitutional manifestations associated with active 
joint involvement which are totally incapacitating.  In 
addition, Diagnostic Code 5002 provides that chronic 
residuals of rheumatoid arthritis are evaluated on the basis 
of limitation of motion or ankylosis under the appropriate 
diagnostic codes pertaining to disability of the specific 
joint or joints involved.  Where, however, the limitation of 
motion of motion of the specific joint or joints involved is 
noncompensable under the codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Ratings 
for active rheumatoid arthritis may not be combined with 
evaluations for residuals based on limitation of motion or 
ankylosis.  When there are disabling chronic residuals as 
well as active disease present, the higher evaluation will be 
assigned.



The medical evidence does not show that the veteran's 
rheumatoid arthritis involves constitutional manifestations 
associated with active joint involvement productive of total 
incapacitation and, in fact, a VA rheumatologist found 
rheumatoid arthritis to be in remission on examination in 
March 1998 and reported in August 1999 that the functional 
impairment imposed by rheumatoid arthritis, even in 
conjunction with coexisting osteoarthritis, was only mild or, 
intermittently, moderate.  The Board must, therefore, find 
that the criteria for a schedular evaluation in excess of 
60 percent for rheumatoid arthritis as an active process are 
not met and entitlement to an increased rating is not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

The Board notes that, with reference to the veteran's claim 
for an increased rating for rheumatoid arthritis of multiple 
joints, a motion by the Secretary of Veterans Affairs to 
remand the veteran's case to the Board, which was granted by 
the Court in February 1997, stated that, under Diagnostic 
Code 5002, not only should rheumatoid arthritis be rated as 
an active process, but chronic residuals of rheumatoid 
arthritis, such as limitation of motion, should be rated 
under the appropriate diagnostic codes for the specific 
joints involved.

The record reveals that a VA orthopedic specialist, who 
examined the veteran in January 1998, reported the range of 
motion for the shoulders, wrists, elbows, hands, ankles, 
feet, knees, and hips.  A VA specialist in rheumatology who 
examined the veteran in January 1998, reported in June 1998 
that X-rays showed osteoarthritis of the hands, knees, and 
feet, and the veteran's complaints of stiffness of those 
joints might relate to osteoarthritis rather than to service-
connected rheumatoid arthritis.  She also reported that 
limitation of motion of the shoulders may be related to 
degenerative disease as well as to rheumatoid disease.

In a letter to the RO dated in July 1998, the veteran 
asserted that any osteoarthritis which he has in any joint 
was secondary to service-connected rheumatoid arthritis.  The 
Board found, in August 1999, that the veteran had thus 
asserted a claim of entitlement to service connection for 
osteoarthritis of multiple peripheral joints as 

secondary to rheumatoid arthritis, which claim was 
inextricably intertwined with his claim for an increased 
rating for rheumatoid arthritis of multiple joints.  The 
Board found that an opinion should be sought from an 
appropriate specialist on the question of whether rheumatoid 
arthritis has caused or aggravated osteoarthritis of 
peripheral joints, pursuant to 38 C.F.R. § 3.310(a) (1999) 
and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  While this 
case was recently in remand status, a VA specialist in 
rheumatology reported that the veteran's rheumatoid arthritis 
of multiple joints did not cause or aggravate degenerative 
arthritis of the peripheral joints, and secondary service 
connection for degenerative arthritis of multiple joints was 
denied.

At a VA joints examination in January 1998, the examiner 
reported the range of motion of multiple joints.  She found 
that:  Hand closure was complete; there were good flexion and 
extension of the wrists; the shoulders had fair anterior 
flexion, but reduced internal rotation and incomplete 
external rotation; the heels and ankles were normal; the 
knees had good flexion and extension; the hips had good 
flexion and rotation; extension of the neck was quite 
decreased, and flexion was only a few degrees, with rotation 
about 15 degrees, bilaterally; lumbar flexibility was reduced 
by 10 centimeters.

The Board notes that the examiner, in January 1998, did not 
report significant limitation of motion of any joint.  
Suffice it to say that the reported limitation of various 
joints under Diagnostic Codes 5201 (shoulders), 5206 and 5207 
(elbows), 5210 (wrists), 5251 and 5252 (thighs), 5260 and 
5261 (knees), 5271 (ankles), 5290 (cervical spine), and 5292 
(lumbosacral spine), does not, with use of VA's combined 
rating table, found at 38 C.F.R. § 4.25, result in an 
evaluation higher than 60 percent and, therefor, the 
currently assigned 60 percent rating for rheumatoid arthritis 
as an active process is the higher evaluation.



II.  Arthritis of Cervical Spine, With Radiculopathy

The veteran's cervical spine disorder is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis, and under Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome, because 
degenerative disc disease of the cervical spine was found on 
VA examination in February 1990.  Diagnostic Code 5003 
provides that degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Diagnostic Code 5290 provides a maximum 
schedular evaluation of 30 percent for severe limitation of 
motion of the cervical spine and thus, does not provide a 
rating in excess of the currently assigned 60 percent for the 
veteran's cervical spine disorder.  Diagnostic Code 5293 
provides a maximum schedular evaluation of 60 percent for 
pronounced intervertebral disc syndrome.  While this case was 
recently in remand status, an evaluation of 60 percent was 
granted for arthritis of the cervical spine, with 
radiculopathy.  Therefore, VA's rating schedule does not 
provide a schedular evaluation for the veteran's cervical 
spine higher than the currently assigned rating, and 
entitlement to an increased schedular rating is not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5290, 5293.

III.  Extraschedular Evaluations

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 to 
the Code of Federal Regulations (1999) whether or not they 
were raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case, the disability 
picture presented by the veteran's rheumatoid arthritis of 
multiple joints and arthritis of the cervical spine, with 
radiculopathy, is not so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and, therefore, a referral for an evaluation on an 
extraschedular basis is not warranted.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App.  337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for rheumatoid arthritis of multiple 
joints is denied.

An increased evaluation for arthritis of the cervical spine, 
with radiculopathy, is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals









